ORDER
REYNOLDS, Chief Judge.
On December 7, 1984, the defendant, Continental Casualty Company, filed a petition for removal pursuant to 28 U.S.C. § 1441(c) alleging diversity of citizenship. The plaintiffs’ complaint names two defendants in claims 1 and 2 and the petition for removal indicates that these parties have diverse citizenship. Both defendants have not joined in the petition for removal, however, and Continental Casualty Compa*825ny has not set forth any reason for the failure of its codefendant to join the petition.
The federal courts are courts of limited jurisdiction and the removal provisions should be strictly construed. All defendants are required to join in a petition for removal under § 1441, and consequently, this action will be remanded to state court on the Court’s motion. P.P. Farmers’ Elevator Co. v. Farmers’ Elevator Mutual Ins. Co. and New Amsterdam Casualty Co., 395 F.2d 546 (7th Cir.1968).
IT IS THEREFORE ORDERED that this action is remanded to Brown County Circuit Court.